ON APPLICATION FOR REHEARING.
de GRAFFENRIED, J.
There is .abundant authority for the proposition that a master cannot confer upon a servant authority to commit a tort upon the property or possession of another. — Lee v. Matthews, 10 Ala. 682, 11 Am. Dec. 498; Hudmon Bros. v. Du Bose, 85 Ala. 446, 5 South. 162, 2 L. R. A. 175.
(3) For the above reason it has frequently been held that an agent intermeddling with the property or possession of another is liable to such other, in an action *513for damages, although ignorant of the title or possession of such other. — Lee v. Matthews, supra, 10 Ala. 682, 44 Am. Dec. 498.
(4) In this case Mrs. Orendorff did not own the cotton, and she had never had possession of the cotton. The party for whom Norton acted had the legal title to the cotton and was in possession of the cotton, and there was evidence tending to show that all that Norton did was without knowledge of the lien of Mrs. Orendorff.
In the case of Hussey, Adm’r, v. Peebles, 53 Ala. 432, this court, through Brickell, C. J., said: “No right of property, nor right of possession of the crop, is conferred on the landlord, but simply a right to charge it in priority to all other rights (except those of a purchaser without notice), with the payment of the rent. Of consequence, if it is removed or destroyed, he can maintain no action against the wrongdoer, which is founded on the right of property, or the right of possession.”
We think that the situation developed by the evidence in this case differentiates it from the cases of Lee v. Matthews, supra, and Hudmon Bros. v. DuBose, supra, and brings it within the principle announced in Merchants’ & Planters’ Bank v. Meyer, 56 Ark. 499, 20 S. W. 406.
An examination of the case of Merchants’ & Planters’ Bank v. Meyer, supra, will demonstrate that the gupreme Court of Arkansas, when it delivered the opinion in that case, had in mind the decisions of this court upon the subject now in hand.
In this case there was evidence tending to show that the defendant Norton was not guilty of converting any property which belonged to Mrs. Orendorff. There was also evidence tending to show that he violated no pos*514session of Mrs. Orendorff, and that all that he did was; at the request of the owner of the legal title to the property, who had possession of it, and without notice, actual or constructive, of the lien Avhieh Mrs. Orendorff,, as landlord, had upon the cotton.
In our opinion, therefore, this 'application for a rehearing should be overruled. — Merchants’ & Planters’ Bank v. Meyer, supra; Lee v. Mathews, supra; Hudmon Bros. v. DuBose, supra; Hussey, Adm’r v. Peebles,. supra; Nelson v. Iverson, 17 Ala. 216; Thompson v.. Powell, 77 Ala. 391
Application overruled.